UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7595



MARCUS D. KELLY,

                                           Petitioner - Appellant,

         versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-3799-3-23BC)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Marcus D. Kelly, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Kelly v. South Carolina, No. CA-95-3799-

3-23BC (D.S.C. Sept. 11, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                 2